Field, C. J.
No exception was taken at the time to the remarks of the presiding justice to the jury when they came into court to receive further instructions, and the defendant is not entitled as of right to have his objections to the remarks considered, although exceptions might have been taken on a motion for a new trial if the motion had been denied. Kullberg v. O'Donnell, 158 Mass. 405. However, exceptions having been allowed, we have examined them, and we see no error of law in what was done and said by the justice presiding at the trial.

Exceptions overruled.